Exhibit 10.6
Execution Copy
ARBITRON INC.
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made March 2, 2009 by and
between Arbitron Inc., a Delaware corporation (the “Company”), and Dr. Robert
Henrick, an individual (“you”) (and, together, “Parties”).
     NOW THEREFORE, in consideration of your acceptance of employment, the
Parties agree to be bound by the terms contained in this Agreement as follows:
     1. Engagement. Beginning on a mutually satisfactory date no later than
April 6, 2009 (the “Effective Date”), the Company will employ you as Executive
Vice President, Customer Solutions. You will report directly to the President
and Chief Executive Officer. You will be responsible for research methods and
product management. You will at all times comply with all policies of the
Company then in effect.
     2. Commitment. During and throughout the Employment Term (as defined in
Section 3 below), you must devote substantially all of your full working time
and attention to the Company. During the Employment Term, you must not engage in
any employment, occupation, consulting or other activity for direct or indirect
financial remuneration unless approved by the President and Chief Executive
Officer and/or the Board of Directors of the Company (the “Board”); provided,
however, that you may, subject to compliance with the notice and consent
requirements set forth in the Company’s Corporate Governance Policies and
Guidelines, (i) serve in any capacity with any professional, community,
industry, civic (including governmental boards), educational or charitable
organization, (ii) serve on for-profit entity board(s) having obtained prior
consent and written approval from the Board’s Nominating and Corporate
Governance Committee, (iii) subject to the Company’s policies applicable to all
employees, make investments in other businesses and manage your and your
family’s personal investments and legal affairs and (iv) carry out the
occasional transition duties you have with the Johns Hopkins University Applied
Physics Lab for up to 12 months following the Effective Date; provided that any
such activities described in clauses (i)-(iv) above do not materially interfere
with the discharge of your duties to the Company. You will perform your services
under this Agreement at the Company’s headquarters in Columbia, Maryland.
     3. Employment Term. You are an at-will employee. Your employment with the
Company under this Agreement will begin on the Effective Date and will continue
until your employment terminates (such employment period, the “Employment
Term”).
     4. Cash and Stock Compensation.
          (a) Base Salary. During your employment hereunder, you will receive a
base salary at a monthly rate of $31,250, annualizing to $375,000 (“Base
Salary”). The Company will pay your Base Salary in accordance with the Company’s
regular payroll practices. The

 



--------------------------------------------------------------------------------



 



President and Chief Executive Officer will review your Base Salary no less
frequently than annually. If increased, the increased Base Salary will become
the Base Salary for all purposes of this Agreement. Your Base Salary will not be
decreased without your written consent.
          (b) Incentive Bonus. Upon meeting the applicable performance criteria
established by the Company’s Compensation and Human Resources Committee of the
Board (the “Compensation Committee”) in its sole discretion, you will be
eligible to receive an annual incentive bonus (the “Annual Bonus”) for a given
fiscal year of the Company targeted at an amount equal to 50% of your Base
Salary in effect at the beginning of such fiscal year (“Target Bonus”). For
performance exceeding such applicable performance criteria in the sole judgment
of the Compensation Committee, the Annual Bonus will be increased to an amount
in excess of the Target Bonus up to a maximum of 150% of your Base Salary in
effect at the beginning of such fiscal year, which additional bonus amount the
Compensation Committee will determine in its sole discretion. The Annual Bonus,
if any, will be paid when other executives receive their bonuses under
comparable arrangements but, in any event, between January 1 and April 30 of the
year following the year with respect to which it is earned.
          (c) Compensatory Stock Awards. Subject to the Compensation Committee’s
approval, on or as soon as administratively practicable following the Effective
Date, the Company will grant you an equity award to be valued at $1,300,000 on
the date of grant, with the award divided by value into (i) 75% stock options,
and (ii) 25% restricted stock units, with respect to the Company’s common stock,
par value $0.50 (the “Common Stock”). The value for the options will be
determined using the Company’s standard Black-Scholes assumptions applied as of
the date of grant and the value for the restricted stock units will be
determined by dividing the target value for the restricted stock units by the
Common Stock’s fair market value on the date of grant. The equity grants will
either be under a Company equity plan or under a special arrangement for you (in
any case, referred to as a “Stock Plan”). Assuming continued employment, the
options under the grant will vest in equal amounts on an annual basis over a
three year period following the date of grant (beginning with one-third on the
first anniversary), and otherwise will contain the Company’s customary terms and
conditions for such grants, except as modified by this Agreement. Assuming
continued employment, the restricted stock units under the grant will vest in
equal amounts on an annual basis over a four year period following the date of
grant (beginning with 25% on the first anniversary) and otherwise will contain
the Company’s customary terms and conditions for such grants, except as modified
by this Agreement. The Compensation Committee at its sole discretion will
consider the grant of additional compensatory stock awards to you.
     5. Employee Benefits.
          (a) Employee Welfare and Retirement Plans. You will, to the extent
eligible, be entitled to participate at a level commensurate with your position
in all employee welfare benefit and retirement plans and programs the Company
provides to its executives in accordance with Company policies. You will be
covered under the Company’s Director and Officer liability insurance policy, to
the same extent as other officers.
          (b) Business Expenses. Upon submission of appropriate documentation in
accordance with its policies, the Company will promptly pay, or reimburse you,
for all reasonable business expenses that you incur in performing your duties
under this Agreement, including, but not limited to, travel, entertainment,
professional dues and subscriptions, as long

- 2 -



--------------------------------------------------------------------------------



 



as such expenses are reimbursable under the Company’s policies. Any payments or
expenses provided in this Section 5(b) will be paid in accordance with
Section 7(c).
          (c) Paid Time Off. You will be entitled to paid time off in accordance
with the standard written policies of the Company with regard to executives.
     6. Termination of At-Will Employment.
          (a) General. Subject in each case to the provisions of this Section 6,
nothing in this Agreement interferes with or limits in any way the Company’s
right to terminate your employment at any time, for any reason or no reason,
with or without notice, and nothing in this Agreement confers on you any right
to continue in the Company’s employ. If your employment ceases due to death or
for any other reason or for no reason, you will be entitled to receive (in
addition to any compensation and benefits you are entitled to receive under
Section 6(b) or 6(c) below): (i) any earned but unpaid Base Salary through and
including the date of termination of your employment, (ii) any earned but unpaid
Annual Bonus, (iii) unreimbursed business expenses in accordance with the
Company’s policies; and (iv) any amounts or benefits to which you are then
entitled under the terms of the benefit plans then sponsored by the Company in
accordance with their terms (and not accelerated to the extent acceleration does
not satisfy Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A” of the “Code”)). Notwithstanding any other provision in this
Agreement to the contrary, any severance benefits to which you may be entitled
will be provided exclusively through the terms of this Section 6 of this
Agreement.
          (b) Termination Without Cause; Resignation for Position Diminishment.
If, during the Employment Term, the Company terminates your employment without
Cause (defined below) or you resign as a result of Position Diminishment
(defined below), you will be entitled to the following severance benefits:
          (i) Cash Severance. Except as provided in Section 6(c), the Company
will pay to you in cash (i) an amount equal to 1.75 times your Base Salary on an
annualized basis, paid in equal installments over a 12 month period following
the Effective Release Date (as defined below) in accordance with the Company’s
standard payroll policies and procedures and in a manner not inconsistent with
Section 7 hereof. Payment will cease if subsequent employment is obtained prior
to the end of the 12 month period.
          (ii) Benefits. The Company will also pay the full cost of the health
care premiums otherwise payable by you upon your election of health care
continuation coverage for yourself and your qualified beneficiaries as provided
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) until
the earlier of 12 months or your ceasing to qualify for COBRA coverage (such as
by obtaining subsequent coverage).
          (iii) Release. To receive any severance benefits provided for under
this Agreement or otherwise, you must deliver to the Company of a general
release of claims on the form the Company provides, which must become
irrevocable within 60 days following the date of your termination of employment.
Benefits will be paid or commence no later than 30 days after such release
becomes effective; provided, however,

- 3 -



--------------------------------------------------------------------------------



 



that if the last day of the 60 day period for an effective release falls in the
calendar year following the year of your date of termination, the severance
payments will be paid or commence no earlier than January 1 of such subsequent
calendar year. The date on which your release of claims becomes effective is the
“Effective Release Date.” You must continue to comply with the covenants under
Sections 8 and 9 below to continue to receive severance benefits.
          (iv) “Position Diminishment” means (i) a change in your reporting
responsibilities, titles, duties, or offices as in effect as of the Effective
Date (or, for purposes of Section 6(c), as in effect immediately before a Change
of Control), or any removal of you from, or any failure to re-elect you to, any
of such positions, that has the effect of materially diminishing your
responsibility, duties, or authority, (ii) a relocation of your principal place
of employment to a location more than 25 miles from its then current location
and that increases the distance from your primary residence by more than 25
miles, or (iii) a material reduction in your Base Salary. You may only resign as
a result of a Position Diminishment if you (x) provide notice to the Company
within 90 days following the Date of Position Diminishment that you consider the
Position Diminishment to be grounds to resign; (y) provide the Company a period
of 30 days to cure the Position Diminishment, and (z) actually cease employment,
if the Position Diminishment is not cured, by the six month anniversary
following the effective date of the Position Diminishment.
          (c) Change of Control. If, within 12 months following a Change of
Control, your employment ends on a termination without Cause or you resign for
Position Diminishment, in addition to the compensation and benefits described in
Section 6(b)(ii) above (but in lieu of the compensation under Section 6(b)(i)
and subject to the release required under Section 6(b)(iii)), the Company will
pay to you in cash an amount equal to 2.625 times your Base Salary on an
annualized basis, paid in equal installments over a 12 month period following
the Effective Release Date in accordance with the Company’s standard payroll
policies and procedures and in a manner not inconsistent with Section 7 hereof.
Payment will cease if subsequent employment is obtained prior to the end of the
12 month period In addition, any outstanding equity compensation awards will
fully and immediately vest and, as applicable, become exercisable, provided that
the Board will have the right to suspend exercises or sales with respect to such
equity compensation pending satisfaction of the release requirement, and
provided that the vesting will not accelerate the distribution of shares
underlying equity awards if such acceleration would trigger taxation under
Section 409A(a)(1)(B). The treatment in this Section 6(c) applies
notwithstanding any contrary provisions in the Stock Plan or any award
agreement. For the purpose of this Agreement, “Change of Control” means:
          (i) consummation of a merger or consolidation to which the Company is
a party if the individuals and entities who were stockholders of the Company
immediately before the effective date of such merger or consolidation have
beneficial ownership (as defined in Rule 13d-3 under the Exchange Act) of less
than 50% of the total combined voting power for election of directors of the
surviving Company immediately following the effective date of such merger or
consolidation; or
          (ii) the direct or indirect beneficial ownership (as defined in
Rule 13d-3 under the Exchange Act) in the aggregate of securities of the Company

- 4 -



--------------------------------------------------------------------------------



 



representing 51% or more of the total combined voting power of the Company’s
then issued and outstanding securities by any person or entity, or group of
associated persons or entities acting in concert; provided, however, that for
purposes hereof, any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company will not constitute a Change of Control; or
          (iii) the direct or indirect beneficial ownership (as defined in
Rule 13d-3 under the Exchange Act) in the aggregate of securities of the Company
representing 25% or more of the total combined voting power of the Company’s
then issued and outstanding securities by any person or entity, or group of
associated persons or entities acting in concert if such acquisition is not
approved by the Board before any such acquisition; provided, however , that for
purposes hereof, any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company will not constitute a Change of Control; or
          (iv) consummation of the sale of the properties and assets of the
Company, substantially as an entirety, to any person or entity which is not a
wholly-owned subsidiary of the Company; or
          (v) the liquidation of the Company is consummated; or
          (vi) a change in the composition of the Board at any time during any
consecutive 24-month period such that the Continuity Directors cease for any
reason to constitute at least a 70 % majority of the Board. For purposes of this
clause, “Continuity Directors” means those members of the Board who either
(A) were directors at the beginning of such consecutive 24-month period, or
(B) were elected by, or on the nomination or recommendation of, at least a
two-thirds majority of the then-existing Board.
          (d) Termination for Cause.
          (i) General. If, during the Employment Term, the Company terminates
your employment for Cause, you will be entitled only to the payments described
in Section 6(a) (excluding, on a termination for Cause, clause (ii) of
Section 6(a)). You will have no further right to receive any other compensation
or benefits after such termination or resignation of employment, except as
determined in accordance with the terms of the employee benefit plans or
programs of the Company or as required by law.
          (ii) Cause. For purposes of this Agreement, “Cause” means termination
of your employment because of (i) fraud; (ii) misrepresentation; (iii) theft or
embezzlement of assets of the Company; (iv) your conviction, or plea of guilty
or nolo contendere to any felony (or to a felony charge reduced to a
misdemeanor), or, with respect to your employment, to any misdemeanor (other
than a traffic violation), or your intentional violations of law involving moral
turpitude; (v) material failure to follow the Company’s conduct and ethics
policies; and/or (vi) your continued failure to attempt in good faith to perform
your duties as reasonably assigned by the Board to you for a period of 60 days
after a written demand for such performance that specifically identifies the

- 5 -



--------------------------------------------------------------------------------



 



manner in which it is alleged you have not attempted in good faith to perform
such duties.
          (e) Death or Disability. Your employment hereunder will terminate
immediately upon your death, or if the Board, based upon appropriate medical
evidence, determines you have become physically or mentally incapacitated so as
to render you incapable of performing your usual and customary duties to the
Company for a continuous period in excess of 180 days. Employment termination
under this subsection is not covered by Section 6(b) or 6(c).
          (f) Further Effect of Termination on Board and Officer Positions. If
your employment ends for any reason, you agree that you will cease immediately
to hold any and all officer or director positions you then have with the Company
or any affiliate, absent a contrary direction from the Board (which may include
either a request to continue such service or a direction to cease serving upon
notice without regard to whether your employment has ended), except to the
extent that you reasonably and in good faith determine that ceasing to serve as
a director would breach your fiduciary duties to the Company. You hereby
irrevocably appoint the Company to be your attorney to execute any documents and
do anything in your name to effect your ceasing to serve as a director and
officer of the Company and any subsidiary, should you fail to resign following a
request from the Company to do so. A written notification signed by a director
or duly authorized officer of the Company that any instrument, document or act
falls within the authority conferred by this clause will be conclusive evidence
that it does so. The Company will prepare any documents, pay any filing fees,
and bear any other expenses related to this section.
     7. Effect of Section 409A of the Code.
          (a) Six Month Delay. If and to the extent any portion of any payment,
compensation or other benefit provided to you in connection with your separation
from service (as defined in Section 409A of Code) is determined to constitute
“nonqualified deferred compensation” within the meaning of Section 409A and you
are a specified employee as defined in Section 409A(a)(2)(B)(i) of the Code, as
determined by the Company in accordance with its procedures, by which
determination you hereby agree that you are bound, such portion of the payment,
compensation or other benefit will not be paid before the earlier of (i) the day
that is six months plus one day after the date of separation from service (as
determined under Section 409A) or (ii) the tenth (10th) day after the date of
your death (as applicable, the “New Payment Date”). The aggregate of any
payments that otherwise would have been paid to you during the period between
the date of separation from service and the New Payment Date will be paid to you
in a lump sum in the first payroll period beginning after such New Payment Date,
and any remaining payments will be paid on their original schedule.
          (b) General 409A Principles. For purposes of this Agreement, each
amount to be paid or benefit to be provided will be construed as a separate
identified payment for purposes of Section 409A, and any payments that are due
within the “short term deferral period” as defined in Section 409A will not be
treated as deferred compensation unless applicable law requires otherwise.
Neither the Company nor you will have the right to accelerate or defer the
delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A. This Agreement is intended to comply with
the provisions of Section 409A

- 6 -



--------------------------------------------------------------------------------



 



and the Agreement will, to the extent practicable, be construed in accordance
therewith. Terms defined in the Agreement will have the meanings given such
terms under Section 409A if and to the extent required to comply with
Section 409A. In any event, the Company makes no representations or warranty and
will have no liability to you or any other person, other than with respect to
payments made by the Company in violation of the provisions of this Agreement,
if any provisions of or payments under this Agreement are determined to
constitute deferred compensation subject to Code Section 409A but not to satisfy
the conditions of that section.
          (c) Expense Timing. Payments with respect to reimbursements of
business expenses will be made in the ordinary course of business and in any
case on or before the last day of the calendar year following the calendar year
in which the relevant expense is incurred. The amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year.
     8. Confidentiality, Disclosure, and Assignment
          (a) Confidentiality. You will not, during or after the Employment
Period, publish, disclose, or utilize in any manner any Confidential Information
obtained while employed by the Company. If you leave the Company’s employ, you
will not, without the Company’s prior written consent, retain or take away any
drawing, writing, or other record in any form containing any Confidential
Information. For purposes of this Agreement, “Confidential Information” means
information or material of the Company that is not generally available to or
used by others, or the utility or value of which is not generally known or
recognized as standard practice, whether or not the underlying details are in
the public domain, including:
          (i) information or material relating to the Company and its business
as conducted or anticipated to be conducted; business plans; operations; past,
current or anticipated software, products or services; customers or prospective
customers; or research, engineering, development, manufacturing, purchasing,
accounting, or marketing activities;
          (ii) information or material relating to the Company’s inventions,
improvements, discoveries, “know-how,” technological developments, or
unpublished writings or other works of authorship, or to the materials,
apparatus, processes, formulae, plans or methods used in the development,
manufacture or marketing of the Company’s software, products or services;
          (iii) information on or material relating to the Company that when
received is marked as “proprietary,” “private,” or “confidential”;
          (iv) the Company’s trade secrets;
          (v) software of the Company in various stages of development,
including computer programs in source code and binary code form, software
designs, specifications, programming aids (including “library subroutines” and
productivity tools), interfaces, visual displays, technical documentation, user
manuals, data files and databases of the Company; and

- 7 -



--------------------------------------------------------------------------------



 



          (vi) any similar information of the type described above that the
Company obtained from another party and that the Company treats as or designates
as being proprietary, private or confidential, whether or not owned or developed
by the Company.
Notwithstanding the foregoing, “Confidential Information” does not include any
information that is properly published or in the public domain; provided,
however, that information that is published by or with your aid outside the
scope of employment or contrary to the requirements of this Agreement will not
be considered to have been properly published, and therefore will not be in the
public domain for purposes of this Agreement.
          (b) Business Conduct and Ethics. During your employment with the
Company, you will not engage in any activity that may conflict with the
Company’s interests, and you will comply with the Company’s policies and
guidelines pertaining to business conduct and ethics.
          (c) Disclosure. You will disclose promptly in writing to the Company
all inventions, discoveries, software, writings and other works of authorship
that you conceived, made, discovered, or written jointly or singly on Company
time or on your own time during the period of your employment by the Company,
providing the invention, improvement, discovery, software, writing or other work
of authorship is capable of being used by the Company in the normal course of
business, and all such inventions, improvements, discoveries, software, writings
and other works of authorship shall belong solely to the Company.
          (d) Instruments of Assignment. You will sign and execute all
instruments of assignment and other papers to evidence vestiture of your entire
right, title and interest in such inventions, improvements, discoveries,
software, writings or other works of authorship in the Company, at the Company’s
request and expense, and you will do all acts and sign all instruments of
assignment and other papers the Company may reasonably request relating to
applications for patents, patents, copyrights, and the enforcement and
protection thereof. If you are needed, at any time, to give testimony, evidence,
or opinions in any litigation or proceeding involving any patents or copyrights
or applications for patents or copyrights, both domestic and foreign, relating
to inventions, improvements, discoveries, software, writings or other works of
authorship you conceived, developed or reduced to practice, you hereby agree to
do so, and if you leave the Company’s employ, the Company will pay you at an
hourly rate mutually agreeable to the Company and you, plus reasonable traveling
or other expenses, subject to Section 7(c) of this Agreement.
          (e) Your Declaration. Except as provided in this subsection, you have
no inventions, data bases, improvements, discoveries, software, writings or
other works of authorship useful to the Company in the normal course of business
that you conceived, made or wrote before the date of this Agreement and that are
excluded from this Agreement. The excepted invention is your interest in a U.S.
patent relating to music downloading, which you have disclosed to the Company.
          (e) Survival. The obligations of this Section 8 will survive the
expiration or termination of this Agreement and your employment.

- 8 -



--------------------------------------------------------------------------------



 



     9. Non-Competition, Non-Recruitment, and Non-Disparagement.
          (a) General. The Parties recognize and agree that (a) you are becoming
a senior executive of the Company, (b) you will in the future receive
substantial amounts of the Company’s confidential information, (c) the Company’s
business is conducted on a worldwide basis, and (d) provision for
non-competition, non-recruitment and non-disparagement obligations by you is
critical to the Company’s continued economic well-being and protection of the
Company’s confidential information. In light of these considerations, this
Section 9 sets forth the terms and conditions of your obligations of
non-competition, non-recruitment, and non-disparagement during and subsequent to
the termination of this Agreement and/or the cessation of your employment for
any reason.
          (b) Non-Competition.
               (i) Unless the Company waives or limits the obligation in
accordance with Section 9(b)(ii), you agree that during employment and for the
longest of 12 months following the cessation of employment for any reason not
covered by Section 6(b) or 6(c), 18 months if Section 6(b) applies, and
24 months if Section 6(c) applies (the “Noncompete Period”), you will not
directly or indirectly, alone or as a partner, officer, director, shareholder or
employee of any other firm or entity, engage in any commercial activity in
competition with any part of the Company’s business as conducted as of the date
of such termination of employment or with any part of the Company’s contemplated
business with respect to which you have confidential information. For purposes
of this clause (i), “shareholder” does not include beneficial ownership of less
than 5% of the combined voting power of all issued and outstanding voting
securities of a publicly held corporation whose stock is traded on a major stock
exchange. Also for purposes of this clause (i), “the Company’s business”
includes business conducted by the Company, its subsidiaries, or any partnership
or joint venture in which the Company directly or indirectly has ownership of
not less than one third of the voting equity. The Noncompete Period will be
further extended by any period of time during which you are in violation of
Section 9(b). For purposes of this Section 9, competitors of the Company
currently include but are not limited to GfK AG, Integrated Media Measurement,
Inc., The Nielsen Company B.V., Taylor Nelson Sofres PLC, and WPP PLC.
               (ii) At its sole option the Company may, by written notice to you
at any time within the Noncompete Period, waive or limit the time and/or
geographic area in which you cannot engage in competitive activity.
               (iii) During the Noncompete Period, before accepting employment
with or agreeing to provide consulting services to, any firm or entity that
offers competitive products or services, you must give 30 days’ prior written
notice to the Company. Such written notice must be sent by certified mail,
return receipt requested (attention: Office of the Chief Legal Officer with a
required copy to the Chair of Compensation Committee), must describe the firm or
entity and the employment or consulting services to be rendered to the firm or
entity, and must include a copy of the written offer of employment or engagement
of consulting services. The Company must respond or object to such notice within
30 days after receipt, and the absence of a

- 9 -



--------------------------------------------------------------------------------



 



response will constitute acquiescence or waiver of the Company’s rights under
this Section 9.
          (c) Non-Recruitment. During employment and for a period of 12 months
following cessation of employment for any reason, you will not initiate or
actively participate in any other employer’s recruitment or hiring of the
Company’s employees.
          (d) Non-Disparagement. You will not, during employment or after the
termination or expiration of this Agreement, make disparaging statements, in any
form, about the Company, its officers, directors, agents, employees, products or
services that you know, or have reason to believe, are false or misleading.
          (e) Enforcement. If you fail to provide notice to the Company under
Section 9(b)(iii) and/or in any way violate your obligations under Section 9,
the Company may enforce all of its rights and remedies provided to it under this
Agreement, or in law and in equity, without the requirement to post a bond,
including without limitation ceasing any further payments to you under this
Agreement, and you will be deemed to have expressly waived any rights you may
have had to payments under Sections 6(b) or 6(c) or acceleration under
Section 6(c).
          (f) Survival. The obligations of this Section 9 survive the expiration
or termination of this Agreement and your employment.
     10. Miscellaneous.
          (a) Notices. All notices, demands, requests or other communications
required or permitted to be given or made hereunder must be in writing and must
be delivered, telecopied or mailed by first class registered or certified mail,
postage prepaid, addressed as follows:

         
 
  If to the Company:   Arbitron Inc.
 
      Office of Chief Legal Officer
 
      9705 Patuxent Woods Drive
 
      Columbia, MD 21046
 
       
 
  If to you:   At your last address on file with the Company

or to such other address as either party may designate in a notice to the other.
Each notice, demand, request or other communication that is given or made in the
manner described above will be treated as sufficiently given or made for all
purposes three days after it is deposited in the U.S. certified mail, postage
prepaid, acceptance confirmation or at such time as it is delivered to the
addressee (with the return receipt, the delivery receipt, the answer back or the
affidavit of messenger being deemed conclusive evidence of such delivery) or at
such time as delivery is refused by the addressee upon presentation.
          (b) No Mitigation/No Offset. You are not required to seek other
employment or otherwise mitigate the value of any severance benefits
contemplated by this Agreement, nor

- 10 -



--------------------------------------------------------------------------------



 



will any such benefits be reduced by any earnings or benefits that you may
receive from any other source, except as provided in Section 6(b)(i). The
amounts payable hereunder will not be subject to setoff, counterclaim,
recoupment, defense or other right which the Company may have against you or
others. Notwithstanding any other provision of this Agreement, any sum or sums
paid under this Agreement will be in lieu of any amounts to which you may
otherwise be entitled under the terms of any severance plan, policy, program,
agreement or other arrangement sponsored by the Company or an affiliate of the
Company.
          (c) Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL
NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT OR OTHER PROCEEDING ARISING IN WHOLE OR IN PART UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE RELEASE IT CONTEMPLATES, WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, THE PARTIES AGREE THAT ANY PARTY MAY FILE A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE THEIR RIGHTS TO TRIAL BY JURY
IN ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS RELEASE OR TO ANY OF
THE MATTERS CONTEMPLATED UNDER THIS AGREEMENT, RELATING TO YOUR EMPLOYMENT, OR
COVERED BY THE CONTEMPLATED RELEASE.
          (d) Severability. Each provision of this Agreement must be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. Moreover, if a court of competent
jurisdiction determines any of the provisions contained in this Agreement to be
unenforceable because the provision is excessively broad in scope, whether as to
duration, activity, geographic application, subject or otherwise, it will be
construed, by limiting or reducing it to the extent legally permitted, so as to
be enforceable to the extent compatible with then applicable law to achieve the
intent of the Parties.
          (e) Assignment. This Agreement will be binding upon and will inure to
the benefit of (i) your heirs, beneficiaries, executors and legal
representatives upon your death and (ii) this Agreement will be binding upon any
legal successor of the Company. Any legal successor of the Company will be
treated as substituted for the Company under the terms of this Agreement for all
purposes. As used herein, “successor” will mean any firm, corporation or other
business entity that at any time, whether by purchase or merger or otherwise,
directly or indirectly acquires all or substantially all of the assets or
business of the Company.
     None of your rights to receive any form of compensation payable under this
Agreement will be assignable or transferable except through a testamentary
disposition or by the laws of descent and distribution upon your death or as
provided in Section 10(h) hereof. Any attempted assignment, transfer, conveyance
or other disposition (other than as aforesaid) of any interest in your rights to
receive any form of compensation hereunder will be null and void; provided,
however, that notwithstanding the foregoing, you will be allowed to transfer
vested shares

- 11 -



--------------------------------------------------------------------------------



 



subject to stock options or the vested portion of other equity awards consistent
with the rules for transfers to “family members” as defined in Securities Act
Form S-8.
          (f) No Oral Modification, Cancellation or Discharge. This Agreement
may only be amended, canceled or discharged in writing signed both by you and
the Chair of the Compensation Committee of the Board.
          (g) Survivorship. The respective rights and obligations of Company and
you hereunder will survive any termination of your employment to the extent
necessary to the intended preservation of such rights and obligations.
          (h) Beneficiaries. You will be entitled, to the extent applicable law
permits, to select and change the beneficiary or beneficiaries to receive any
compensation or benefit payable hereunder upon your death by giving the Company
written notice thereof in a manner consistent with the terms of any applicable
plan documents. If you die, severance then due or other amounts due hereunder
will be paid to your designated beneficiary or beneficiaries.
          (i) Withholding. The Company will be entitled to withhold, or cause to
be withheld, any amount of federal, state, city or other withholding taxes or
other amounts either required by law or authorized by you with respect to
payments made to you in connection with your employment hereunder.
          (j) Company Policies. References in the Agreement to Company policies
and procedures are to those policies as they may be amended from time to time by
the Company.
          (k) Governing Law. This Agreement must be construed, interpreted, and
governed in accordance with the laws of Maryland, without reference to rules
relating to conflicts of law.
          (l) Entire Agreement. This Agreement and any documents referred to
herein represent the entire agreement of the Parties and will supersede any and
all previous contracts, arrangements or understandings between the Company and
you.
Signatures on Page Following

- 12 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed and you have hereunto set your hand, as of the day and year first above
written, to be effective as of the Effective Date.

          ARBITRON INC.:    
 
       
By:
  /s/ Michael Skarzynski

 
   
 
  Michael Skarzynski    
 
  President and Chief Executive Officer    
 
        EXECUTIVE:    
 
       
 
  /s/ Robert Henrick    
 
 
 
Dr. Robert Henrick    

- 13 -